Citation Nr: 1221960	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Order, the Court endorsed a joint motion for remand, vacated the April 2011 Board decision that denied the appeal, and remanded the matter for compliance with the instructions in the joint motion.

In April 2011, this matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO in Oakland, California, which declined to reopen the Veteran's claims for service connection.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Following the March 2012 Court Order, the Veteran was notified of his opportunity to submit additional argument and evidence in support of his claims in April 2012.  The Veteran responded in May 2012 with additional argument and requested that the Board proceed immediately to consider the appeal.  


FINDINGS OF FACT

1.  In a February 1972 rating decision, the RO denied entitlement to service connection for a back injury. The Veteran was notified of the RO's decision in April 1972 and he submitted a notice of disagreement that also raised the issue of entitlement to service connection for a right ankle disability. 

2.  In a June 1972 rating decision and August 1972 statement of the case, the RO denied entitlement to service connection for a right ankle disability and confirmed the denial of service connection for a back injury. The Veteran did not perfect an appeal as to these issues by submitting a substantive appeal or statement in lieu thereof and, thus, the February and June 1972 rating decisions became final.

3.  Since the February and June 1972 rating decisions, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for a lumbar spine and right ankle disability, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claims has not been received.


CONCLUSIONS OF LAW

1.  The February and June 1972 rating decisions denying service connection for a back injury and right ankle condition are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has not been received with respect to the claims of entitlement to service connection for disabilities involving the lumbar spine and right ankle, and the claims may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen claims of service connection for a low back and right ankle disability that were previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denials are final and that new and material evidence has not been received.  The Board concludes that reopening is not warranted. 

In January 1972, the Veteran filed a formal claim seeking entitlement to service connection for a back injury, arguing that he suffered an injury to his back during parachute jump training at Ft. Benning, GA, in May or June 1965.  The Veteran asserted that he jumped from a 250 foot tower and landed on his back.  The RO denied entitlement to service connection for a back injury in a February 1972 rating decision, noting that, while the service treatment records showed the Veteran suffered a back strain after jumping from a tower during parachute training, no permanent residuals were shown following the injury and a back injury was not found on the last examination.

The Veteran was advised of the RO's decision in April 1972, and later that month, he submitted a notice of disagreement as to the February 1972 rating decision, asserting that he sustained a low back and right foot injury as a result of the parachute jump. 

In support of his claim, the Veteran submitted a record of inpatient treatment, dated from March to April 1972, that showed he had suffered from low back pain and right ankle pain since a traumatic incident in 1965, although X-rays of the spine conducted in 1965 did not reveal any fracture and an X-ray of the right ankle was not conducted at that time.  The record of inpatient treatment noted that X-rays of the right ankle revealed an old traumatic injury to the talus and tibio-talar joint and that the Veteran's back pain was probably attributable to lumbosacral strain, as a normal myelogram ruled out a herniated disc.  The treatment record also noted the Veteran's report of atrophy in his right calf over the six months prior to seeking treatment. 

Based on this evidence, the RO issued a June 1972 rating decision, which confirmed the previous denial of service connection for a back injury, noting that the Veteran's current low back pain was not related to transient lumbosacral strain in service as it was not shown at discharge from service.  The RO also denied entitlement to service connection for a right ankle condition on the basis that the evidence showed the Veteran had a history of right leg pain from childhood which was not aggravated in service.  

The RO subsequently issued an August 1972 statement of the case (SOC) continuing the denial of service connection for a back and right ankle condition; however, the Veteran did not perfect an appeal as to either of those issues by submitting a substantive appeal via VA Form 9, or any statement that could be accepted in lieu thereof.  See 38 C.F.R. §§ 20.200, 20.202.  No communication or evidence was received for more than a year after issuance of the June 1972 rating decision or the August 1972 SOC.  Therefore, the February 1972 and June 1972 rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2002). 

To reopen a claim which has been previously denied and has become final, the claimant must present new and material evidence. 38 U.S.C.A. § 5108 (West 2002). New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

The new evidence that has been submitted in support of the Veteran's claims includes lay statements from the Veteran which assert that, while he did not seek treatment for a back problem for four years after service, he has had back and right ankle problems since service.  The Veteran has also submitted medical records, dated from 1983 to 2007, which document various surgical and medication treatment he received for his low back following an on-the-job injury in February 1982, which resulted in a diagnosis of degenerative disc disease of the lumbar spine.  

The Board will address the back disability before turning to the right ankle disability.

Since the last final rating decisions, the Veteran has submitted statements which reiterate his belief that he currently has low back disability that was incurred as a result of the injury that occurred during parachute jump training at Ft. Benning.  The Veteran's statements are not considered "new" evidence because they are duplicative of the arguments he submitted in support of his claims that were denied in February and June 1972. 

The March 2012 joint motion for remand found fault with the Board's prior decision on two grounds:  First, the Board found that the medical evidence submitted documented "various surgical and medication treatment he received for his low back following an on-the-job injury in May 1984 which resulted in a diagnosis of degenerative disc disease of the lumbar spine..."  The JMR stated that the Board overlooked a February 1982 CT scan showing a 5.5 millimeter central disc herniation at the L4 level and a June 1982 myelogram showing a spondylolisthesis at L5-S1.  The myelogram reflected mild spinal stenosis throughout the lumbar spine, described as a mild ventral extradural defect at the L3-4 without evidence of nerve root compression.  

As these findings (it is assumed by the JMR) predated the Veteran's 1983 on-the-job injury, the JMR concluded that the Board's decision was inadequate and that two of the three elements for service connection were met.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

While it is true that the Veteran's treatment records from 1983 to 2007 are new to the claims file, and that the Veteran was given a February 1982 CT scan and a June 1982 myelogram, a March 1983 treatment note explains that the reason for those tests was a February 20, 1982 injury (as noted above, the Veteran served on active duty from January 1965 to January 1968, 14 year before the 1982 post-service injury which was the basis of the February 1982 CT scan and a June 1982 myelogram, and apparently the basis of the JMR).  At this time, the Veteran reported that he had been picking up a case of chickens straight-legged and picked it up sideways.  He reported that he did not feel pain right away but woke up in excruciating pain at 2 a.m. the following night.  The CT scan was performed six days after the reported lifting incident.  

The sequence of records indicates that the Veteran had multiple hospitalizations during 1983, following the 1982 post-service injury, ultimately leading to a May 1984 lumbar spine surgery.  

The Board's reference to a May 1984 on-the-job injury was a typographical error in the date of the injury (the Board apologizes to the Veteran for any typographical error - it appears clear that the Board was citing to the May 1984 treatment record of the February 1982 back injury, not an injury in May 1984).  The JMR committed a similar error in stating that a June 1983 record showed an on-the-job injury in 1983.  That set of records was from the same hospitals and doctors that treated him in the time following the February 1982 injury, not 1983.  

In any event, the Board emphasizes that the record, as a whole, does not establish either a June 1983 or a May 1984 on-the-job injury, the injury occurred in 1982, more than a decade after service.  These records do not, in any way, relate a present disorder to any incident of service.  Instead, they are part of a sequence of records establishing a 1982 on-the-job injury resulting in a surgical intervention.  These records do not address the grounds of the prior final denial.  The Board finds that these records are not material (if anything, they provide highly probative evidence against this claim, which cannot be a basis to reopen the claim).  Reopening is not warranted based on these records.  

In light of the foregoing, the Board finds that the new evidence does not establish that he has a permanent residual back disability related to an in-service event.  Indeed, while the Veteran has reported having continued back pain since service, the evidence previously considered by the RO reflects that his complaints of pain were not associated with an underlying disability, as X-rays and a myelogram of his back were normal.  See VA treatment records dated from March to April 1972.  The new evidence does not prove otherwise and, in fact, shows that the Veteran was not diagnosed with a low back disability until 1982.  See private treatment records dated from 1983 to 2007.  This evidence does not contain any indication that the Veteran's post-service diagnosis of lumbar spine degenerative disc disease is related to an in-service event and, thus, is not considered "material" as it does not raise a reasonable possibility of substantiating the Veteran's claim.  

In light of the previous finding that the Veteran's lay statements are simply a reiteration of his contentions when he initially filed this claim (making the lay statement of the Veteran neither "new" or "material", either finding providing a basis not to reopen) reopening is not warranted.  See 38 C.F.R. § 3.156(a).  

The Veteran's representative submitted a May 2012 brief.  The representative's arguments regarding the low back disability pertain to the 1982 CT scan and myelogram results which, she contends, were dated prior to a 1983 on-the-job injury.  Strangely, the representative cites the March 1983 treatment record detailing that the injury occurred in February 1982 prior to the CT scan and myelogram.  The Board emphasizes that the on-the-job injury occurred in February 1982 and predates the CT scan and myelogram.  The Board rejects these arguments as based on an incorrect description of the facts.  

The Board turns to consider whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability.  At the time of the last final decision in June 1972, the evidence established that the Veteran's right ankle disorder preexisted service and the evidence did not show that his right ankle disability underwent a permanent increase in disability during service.  

The March 2012 JMR found fault with the Board's decision in that the basis for the prior final denial was that the Veteran's right ankle disability had preexisted service and had not been aggravated by service.  The Board decision had denied reopening because evidence had not been received tending to show that the right ankle disability had been incurred inservice.  The JMR faulted the Board for switching the basis for the prior denial and remanded so that the Board could apply the correct standard.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.

The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 2003).  As noted by the U.S. Court of Appeals for the Federal Circuit:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  

Thus, the grounds of the final prior denial consist of two parts: (1) that the right ankle disability preexisted service and; (2) that it was not aggravated by service.  

The Veteran's contention is that the right ankle claim was incurred as a result of the injury that occurred during parachute jump training at Ft. Benning.  In essence, the Veteran is attempting to contest the first prong of the prior denial and establish that his right ankle disability, in fact, originated in-service.  As the Board stated in the prior decision, new and material evidence has not been received that tends to show that a right ankle disability was incurred in service.  The Board also finds that the new and material evidence has not been received that tends to show that a right ankle disability was aggravated by service.  

The Board is very aware of the fact that the standard of new and material evidence is very low.  However, even this low standard of proof is not met in this case.

The Veteran has asserted that he has continued to suffer from right ankle pain since the in-service injury.  This is duplicative of the evidence considered in the 1972 rating decision.  Thus, it is not new and cannot form the basis of reopening.

The Veteran's medical records from the State of California Department of Corrections were received in support of his claim.  These records consist of two main parts: (1) the Veteran's self-reported history; and (2) the medical findings.  The Board will address the Veteran's self-reported history first.  

These records show the Veteran has a history and present diagnosis of osteoarthritis of the right ankle as of March 1989.  The Veteran was seen in March 2002 complaining of right ankle pain.  The Veteran's reported history was that the pain had a childhood onset.  The Veteran complained of right ankle pain "all [his] life" in September 2002.  

To the extent that the history of the right ankle is addressed, the Veteran reported childhood onset of pain.  The childhood onset reinforces the 1972 rating decision on the matter of pre-existence of the disability.  While new, this fails to raise a reasonable possibility of substantiating his claim (in fact, once again, providing evidence that only supports the prior denial of this claim, which cannot form the basis to reopen the claim).  Thus, the Veteran's history, as recorded in his incarceration medical records, is not material as to inservice incurrence.  

Turning to aggravation, the Veteran's statements do not address aggravation.  The Veteran's statements, as recorded in his treatment records, show that he reported onset of pain during childhood without reference to any increase during service.  Thus, these statements are not material.  

Similarly, the prison treatment findings are not material to incurrence or aggravation.  The Veteran was diagnosed with osteoarthritis as early as March 1989 with a diagnosis of severe post traumatic osteoarthritis of the right ankle in April 2002.  The Veteran was noted to have an "obvious orthopedic deformity" of the ankle in September 2002.  The Board notes that the arthritis diagnosis was first entered more than twenty years after separation from service.  The "obvious orthopedic deformity" was first entered thirty five years after separation from service.  These findings do not raise a reasonable possibility of substantiating the claim.  While these describe the current disability, they do not address when the arthritis or trauma were originally incurred.  This could have been before, during or after service.  The Veteran was seen for a VA examination in May 1972 in connection with his previous claim.  Old talus and tibio-talus fractures were noted by x-ray at that time.  The Board finds that the 2002 entries are duplicative of findings of the old trauma to the right ankle that were of record at the time of the prior final denial.  

As these records are either duplicative or do not address whether a right ankle disability was either incurred in service or aggravated during service, the Board finds that they are not new and material evidence, even under this high standard.  

Several prison treatment entries, such as the March 2002 entry, also note the presence of right lower extremity atrophy.  The atrophy was, however, present during service, when the Veteran was evaluated in February 1967, and post-service in May 1972.  Thus, these findings are not new.  They cannot be the basis of reopening bases on the theory that that disability was caused by service.

As to the right ankle disability, the representative argues that the Veteran's statements that he had no right ankle disorders prior to service are new to the claims file.  The Board has found above that they are duplicative.  The representative also argues that the Veteran is entitled to the presumptions of soundness and aggravation on reopening.  Additionally, the representative argues in favor of VA examinations in connection with these claims once reopening has been granted.  As the claims have not been reopened, these arguments are moot.   

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (cited in the JMR).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not only not trigger VA's duty  to assist by providing a medical opinion, it would provide evidence (in the case of the back problem) that would clearly indicate that a medical opinion is not warranted.  See 38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Evidence of a post-service back injury, leading shortly to back surgery, only provides factual evidence against the claim.  Evidence of a right ankle disability would not provide a basis to obtain a medical opinion under the McLendon test.  The Veteran reiterating his prior contentions regarding both claims is not new evidence. 

The Board expresses its appreciation for the Veteran's active military service; however, the evidence submitted in support of the back and right ankle claims do not raise a reasonable possibility of substantiating those claims (not new and material, under VA law) and are, thus, insufficient to reopen the previously denied claims. 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claims to reopen is not new and material, and does not serve to reopen the claims of service connection for disabilities involving the lumbar spine and right ankle.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.  § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of these claims is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five elements of service connection: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In addition, prior to the adjudication of petitions to reopen service connection claims, the Veteran must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Veteran's petition to reopen his claim for service connection, a July 2007 letter fully satisfied the duty to notify provisions including the requirements of Dingess and Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio, at 187.  

The RO has obtained the Veteran's service treatment records, in addition to post-service treatment records dated from 1983 to 2007.  In this context, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.  

The March 2012 JMR did not identify any error in VA's discharge of the duties to notify or assist that required remedy or further consideration by the Board.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

Reopening of the claim of entitlement to service connection for a lumbar spine disability is denied.

Reopening of the claim of entitlement to service connection for a right ankle disability is denied.

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


